The only question before us on this appeal is whether the complaint, as against the appellant Berg, Hedstrom & Co., Inc., states or attempts to state more than a single cause of action. As the respondent disclaims the intention of alleging more than a single cause of action against appellant Berg, Hedstrom & Co., Inc., as a joint tort-feasor in a prima facie tort, the order appealed from is unanimously affirmed, with $10 costs and disbursements to the respondent. Present — Peck, P. J., Cohn, Callaban, Breitel and Botein, JJ. [See 285 App. Div. 806.]